Interim Decision #2826

MATTER OF APHRODITE INVESTMENTS LIMITED
In Visa Petition Proceedings
PHO-N-2277
Decided by Commissioner August 22, 1980
A corporation is a separate entity from its stockholders for the purposes of qualifying an
alien beneficiary as an intra-company transferee under section 101(a)(15)(L) of the
Immigration and Nationality Act, 8 U.S.C. 1101(a)(15)(L). Cf. Matter of M—, 8 I&N
Dec. 24 (131A 1958; A.G. 1958).
ON BEHALF OF PETITIONER:

Michael Margrave, Esquire
Nency4o Merritt, Esquire

Pearistein & Margrave
2100 Valley Bank Center

Phoenix, Arizona 85073

This case is before the Commissioner on certification as directed.
The petitithier is seeking to classify the beneficiary as an intra-company transferee (L-1) as defined in section 101(a)(15)(L) of the Immigration and Nationality Act, 8 U.S.C. 1101(a)(15)(L), as amended.
The petition was denied by the District Director of this Service in
Phoenix. Appeal was taken to the Regional Commissioner, Western
Region. The Regional Commissioner upheld the decision of the District
Director and dismissed the appeal.
Aphrodite Investments is an investment holding company head

quartered in London, England. The company is owned by three
brothers, each of whom possesses approximately a one-third share of
the eompany. Aphrodite Investments has created two subsidiary companies located in Arizona. The purpose of these companies is to

purchase and develop real estate within Arizona for resale.
The District Director and Regional Commissioner hold that the
beneficiary cannot be classified as an intra-company transferee because he is "an entrepreneur, a speculative investor, and not an employee of an international company." Section 101(a)(15)(L) defines an
intra-company transferee as:
An alien who immediately preceding the time of his application for admission into the
United States, has been employed continuously for one year by a firm or corporation or

530

Interim Decision #2826
other legal entity or an affiliate or subsidiary thereof and who seeks to enter the
United States temporarily in order to continue to render his services to the, same
employer or a subsidiary or affiliate thereof in a capacity that is managerial, executive, or involves specialized knowledge ...
In the nmiens brief submitted by the Association of Immigration

and Nationality Lawyers the principle of clear language enforcement
of a statute is properly mentioned. When the meaning of the language
of a statute is plain, there is no room for a constructed interpretation.
Cominetti v. United States, 242 U.S. 470 (1917). When relying upon the
plain language we look first to relevant definitions within the same
title that are also used in the same or similar context. In the absence of
such definition the every day usage of the terms becomes important.
The Regional Commissioner attempted to establish the everyday
usage of a term he thought was relevant to the L-1 statute. How ever
"employee" is not used in section 101(a)(15)(L). The term used is
"employed." The present tense "employ" is defined in Webster's New
Collegiate Dictionary, in part, as "to provide with a job that pays
wages or a salary." If we were to adopt the definition of "employee" we
would exclude some of the very people that the statute intends to
benefit: executives. Webster's defines "employee" to be "one employed

by another usually for wages or salary and in a position below the
executive level."

In Matter of M—, 8 I&N Dec. 24 (BIA 1958; A.G. 1958), precedent was
established which held that the sole stockholder of a corporation was
able to be employed by that corporation as the corporation has a
separate legal entity from its owners or even its sole owner. While that
case concerned a visa petition for preference classification, I find its
conclusions are equally valid in other areas of concern where an
employer/employee relationship needs to be examined by the Service.
The Regional Commissioner found that the requisite relationship
exists between Aphrodite Investments and MN&S Corporation. The
petitioner's statements established that the beneficiary was employed
for the statutory period by Aphrodite Investments in a managerial
position for their subsidiary in the United States.
Therefore, the following order will be entered.
ORDER' The nonimmigrant visa petition be approved to accord
the beneficiary classification as an intra-company transferee.

531

